Per Curiam.
Defendant pled guilty to a charge of forgery, CL 1948, § 750.248 (Stat Ann 1962 Rev § 28.445), and was sentenced to serve 5 to 14 years in prison. He appeals.
After having pled guilty and prior to sentencing, the defendant moved to withdraw his plea of guilty, asserting that his attorney had induced him to plead guilty, having said that his case was “hopeless.” Defendant now assigns as error the trial court’s refusal to allow him to withdraw his plea.
Defendant makes the unsupported allegation that his attorney’s statement prompted his plea; furthermore, there is no corroboration that such statement was ever made and the record belies his allegations. This is not sufficient to invalidate an otherwise exemplary criminal procedure. See People v. Mayfield (1969), 16 Mich App 680, 681. The rule is well established that there is no absolute right on the part of the accused to ivithdraw a plea of guilty. People v. Zaleski (1965), 375 Mich 71; People v. Whitmer (1969), 16 Mich App 703. Withdrawal rests within the sound discretion of the court and is not reversed unless there is an abuse. See People v. Pulliam (1968), 10 Mich App 481. Furthermore, defendant herein makes no assertion of innocence, nor that there was a miscarriage of justice. People v. Dunn (1968), 380 Mich 693; People v. Winegar (1968), 380 Mich 719.
Conviction affirmed.